 Case 1:19-cr-00392-PKC Document 41 Filed 03/03/20 Page 1 of 2 PageID #: 207

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

AAS/SME/LMB/CJN                                  271 Cadman Plaza East
F. #2019R01145                                   Brooklyn, New York 11201



                                                 March 3, 2020


By FedEx and ECF

Moe Fodeman, Esq.
Wilson Sonsini Goodrich & Rosati
1301 Avenue of the Americas, 40th Floor
New York, New York 10019

              Re:    United States v. Bo Mao
                     Criminal Docket No. 19-392 (PKC)

Dear Mr. Fodeman:

               Enclosed please find the government’s fifth production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This discovery
supplements the government’s previous productions, dated January 22, 2020; February 3,
2020; February 11, 2020; and February 28, 2020. This discovery is being produced
pursuant to the Protective Order entered by the Court on January 10, 2020. See ECF
Docket Entry No. 30. Certain identifying terms used herein are defined in the complaint in
this matter. See United States v. Bo Mao, 4:19-MJ-647 (N.D.Tex.). The government also
requests reciprocal discovery from the defendant.
  Case 1:19-cr-00392-PKC Document 41 Filed 03/03/20 Page 2 of 2 PageID #: 208



  Description                    Category of Discovery                    Bates Range
                             Pursuant to Protective Order
Transcripts, exhibits,       Attorneys’ Eyes Only (“AEO”)        DOJ_MAO_A_0003514440 -
pleadings, and other                                             DOJ_MAO_A_0003715720
materials from the Civil
Trial                          Regular Discovery Material        DOJ_MAO_A_0003715721 -
                                                                 DOJ_MAO_A_0003770486

                                          AEO                    DOJ_MAO_A_0003770487 -
                                                                 DOJ_MAO_A_0003770489

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Sarah M. Evans
                                                 Alexander A. Solomon
                                                 Sarah M. Evans
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

                                                 DEBORAH L. CONNOR
                                                 Chief, Money Laundering and Asset
                                                 Recovery Section, Criminal Division
                                                 U.S. Department of Justice

                                          By:    /s/ Christian Nauvel
                                                 Christian J. Nauvel
                                                 Laura Billings
                                                 Trial Attorneys

                                                 JAY I. BRATT
                                                 Chief, Counterintelligence and
                                                 Export Control Section
                                                 National Security Division
                                                 U.S. Department of Justice

                                          By:    /s/ Thea D. R. Kendler
                                                 Thea D. R. Kendler
                                                 David Lim
                                                 Trial Attorneys
Enclosures

cc:     Clerk of the Court (PKC) (by ECF) (without enclosures)
                                             2
